--------------------------------------------------------------------------------

Exhibit 10.10
 
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).


FIRST AMENDMENT TO
PROPYLENE SUPPLY CONTRACT


This First Amendment to Propylene Supply Contract (hereinafter “Amendment”) is
made effective as of January 1, 2011 (hereinafter “Effective Date”), by and
between INEOS Olefins & Polymers USA, a division of INEOS USA LLC (hereinafter
“Buyer”), a Delaware limited liability company, and PL Propylene LLC
(hereinafter “Seller”), a Delaware limited liability company.  Buyer and Seller
may be referred to collectively as “Parties” and individually as a “Party.”
 
Recitals


WHEREAS, Buyer and Seller are parties to that certain Propylene Supply Contract
effective September 29, 2009 (hereinafter “Contract”), and;


WHEREAS, the Parties desire to amend the Contract in the respects set forth
below;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein expressed, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby amend the
Contract and agree as follows:



1. Capitalized terms herein not otherwise defined will have the meanings
ascribed to such terms in the Contract.




2. The Section of the Contract entitled Purchase Price is modified by striking
the current text and substituting the following:

 
“During the Contract Term, the price per pound for PGP Product (hereinafter “PGP
Purchase Price”) and/or for CGP Product (hereinafter “CGP Purchase Price”), as
applicable, will be determined as follows:



(i) Each Month the Parties will enter into good faith negotiations in an attempt
to arrive at a reference price, hereinafter referred to as the “PGP Reference
Price” for PGP and/or the “CGP Reference Price” for CGP, for the calendar month
in which deliveries are being made, which reference price accurately reflects
the price generally accepted by buyers and sellers of large volumes of Product
delivered via pipeline in the Gulf Coast region (excluding all discounts or
allowances) during such month.  If the Parties fail to agree on a particular
reference price prior to the end of the calendar month, and absent any mutual
agreement by the Parties to extend negotiations for the month in which the
reference price is being negotiated, then the PGP Reference Price and/or CGP
Reference Price for such month will be calculated in accordance with the settled
PG Propylene, Contract Benchmark and/or CG Propylene Contract, Benchmark, as
applicable, as published in the North America Product Prices table, Cents/Pound
column, CMAI MONOMERS MARKET REPORT (the “PG Propylene Contract, Benchmark” and
“CG Propylene Contract, Benchmark,” respectively) for the month of delivery.

--------------------------------------------------------------------------------

(ii) Once the PGP Reference Price and/or CGP Reference Price, as applicable,
have been determined, the PGP Purchase Price and/or CGP Purchase Price, as
applicable, will then be reduced by a discount of ***** percent (*****%);
provided, however, such discount, as applied to each of the PGP Reference Price
and/or the CGP Reference Price to arrive at the PGP Purchase Price and/or CGP
Purchase Price, respectively, will not be greater than ***** cents per pound.




(iii) If for any given calendar month the Parties are unable to agree on either
the PGP Reference Price and/or the CGP Reference Price, and the PG Propylene
Contract, Benchmark and/or the CG Propylene Contract, Benchmark in the CMAI
MONOMERS MARKET REPORT fail to settle prior to invoicing, then unless otherwise
expressly agreed by the Parties, the provisional PGP Reference Price and/or the
provisional CGP Reference Price, as applicable, for such month will initially be
either the PG Propylene Contract, Benchmark and/or CG Propylene Contract,
Benchmark, as applicable, for the immediately preceding month or the last
settled month of delivery, as the case may be.  Once the PG Propylene Contract,
Benchmark and/or CG Propylene Contract, Benchmark, as applicable, in the CMAI
MONOMERS MARKET REPORT have settled for the calendar month of delivery, Seller
will promptly reissue the invoice for the month in question, which invoice will
provide the appropriate adjustment to reflect the change to the appropriate PGP
Purchase Price and/or CGP Purchase Price, as applicable; any additional amounts
owing by Buyer will be paid within fifteen (15) days of the receipt of such
invoice and any credits owing to Buyer will be applied to the next invoice
delivered by Seller.




(iv) If in any given calendar month the Parties are unable to agree on either
the PGP Reference Price and/or the CGP Reference Price, and the PG Propylene
Contract, Benchmark and/or the CG Propylene Contract, Benchmark, as applicable,
in the CMAI MONOMERS MARKET REPORT have settled for the month of delivery as a
range, then the PGP Purchase Price and/or CGP Purchase Price, as applicable,
will be calculated using the arithmetic average of the published PG Propylene
Contract, Benchmark and/or CG Propylene Contract, Benchmark range, as
applicable,




(v) In the event the CMAI MONOMERS MARKET REPORT ceases publication, or the
monthly publications of the benchmark prices needed to calculate the PGP
Reference Price and/or CGP Reference Price cease or no longer reflect actual
market conditions, then Buyer and Seller agree to negotiate, in good faith, a
suitable replacement that, to the extent possible, will allow calculation of the
PGP Reference Price and/or CGP Reference Price in a manner consistent with the
original intent of this Contract.”




3. The Section of the Contract entitled Delivery Point is modified by adding the
following:



“For Buyer’s Exchange Balance (as defined in Attachment C), there will be no
Delivery Point in connection with the initial purchase by Buyer; however, when
the Buyer’s Exchange Balance is ultimately received by Buyer, the Delivery Point
will be, either (i) the Exxon CGP pipeline system for delivery to Buyer at the
INEOS Nitriles Green Lake facility located in Calhoun County, Texas, or (ii)
such other locations as are mutually agreed upon in writing by Buyer and
Seller.”



4. The Section of the Contract entitled Delivery/Title Transfer is modified by
adding the following:



“For Buyer’s Exchange Balance (as defined in Attachment C), title to, beneficial
interest in, risk of loss for, and possession and control of the Product will
pass to Buyer at the Delivery Point.”



5. The Section of the Contract entitled Special Provisions is modified by adding
the following:



“Storage of Buyer’s Exchange Balance (as defined in Attachment C) will be
administered in accordance with Attachment C, Exchange Balance, attached hereto.


If the provisions of the foregoing terms and the Terms and Conditions and
Attachments hereto directly conflict, then the provisions of foregoing terms
will prevail.”
2

--------------------------------------------------------------------------------

6. Terms and Conditions, Section 1 — Purchase and Sale, first sentence, is
modified by striking the current text and substituting the following:



“Each month, Buyer will pay Seller an amount equal to the product of (a) the
applicable Purchase Price for each Product and (b) the sum of the quantity in
pounds of each Product (i) delivered by Seller to Buyer hereunder (and not
comprising part of Buyer’s Exchange Balance) and (ii) added to Buyer’s Exchange
Balance.”



7. Terms and Conditions, Section 5 — Quantity and Nominations, is modified by
adding the following:



“5.3 Buyer’s nomination will designate the quantity of Product, if any,
nominated from Buyer’s Exchange Balance (as defined in Attachment C).”



8. Terms and Conditions, Section 12.5, is modified by striking the current text
and substituting the following:



“The obligations of the Parties under Sections 3, 4.3, 7, 10, 12, and Attachment
C will survive termination, cancellation, or expiration of this Contract.



9. The Contract is modified by adding Attachment C, Exchange Balance, attached
hereto.




10. The Contract, as amended by this Amendment, will remain and continue in full
force and effect, will constitute a legal, valid, and binding obligation of
Buyer and Seller, and is in all respects agreed to, ratified, and confirmed
hereby.




11. Any reference to the Contract after the Effective Date will be deemed a
reference to the Contract as amended by this Amendment.




12. This Amendment will be construed in accordance with, and governed by, the
laws of the State of Texas, excluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.




13. This Amendment may be executed and delivered in the original, by facsimile.
by Portable Document Format (PDF), or by any other generally accepted electronic
means, in one or more counterparts, and by the different Parties in separate
counterparts, each of which when executed and delivered will be deemed an
original, but all of which taken together will constitute one and the same
agreement.

 
[Signature Page Follows]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 
PL PROPYLENE LLC
INEOS Olefins and Polymers USA,
 
a division of INEOS USA LLC
  By:
/s/ Hank C. Jeans
By:
/s/ Dennis J. Seith
 
Printed
Printed
Name: Hank C. Jeans Name: Dennis J. Seith   Title:
SR VP
Title:
CEO & President

 
SIGNATURE PAGE
4

--------------------------------------------------------------------------------

ATTACHMENT C

EXCHANGE BALANCE
 

1. If, in any given calendar month, Buyer desires to nominate a quantity of
Product greater than the quantity of Product Buyer desires to actually receive,
then, with the consent of Seller, Buyer may purchase excess Product and Seller
will hold such excess quantity of Product on Buyer’s behalf in accordance with
this Attachment C.  The Parties acknowledge and agree the cumulative excess
quantity of Product held on Buyer’s behalf in accordance with this Attachment C
(hereinafter “Buyer’s Exchange Balance”), as same may increase or decrease from
calendar month to calendar month, (i) will not exceed 11.000,000 pounds, (ii)
will consist only of CGP, and (iii) will be held by Seller at no additional cost
to Buyer.

 

2. Seller will endeavor to make Buyer’s Exchange Balance available to Buyer for
delivery at the Delivery Points.  Buyer will provide Seller with reasonable
notice as to nominations, scheduling and deliveries relating to the delivery of
Buyer’s Exchange Balance and Seller will be required to fulfill Buyer’s
nominations relating to the delivery of Buyer’s Exchange Balance only to the
extent it has reasonable advance notice to consummate the Product movements. 
Any Product comprising part of Buyer’s Exchange Balance and delivered by Seller
or its designee to Buyer will meet the applicable Specifications set forth in
the Contract.

 

3. Seller or its designee will have legal title, risk of loss for, and
possession and control of the Product comprising Buyer’s Exchange Balance;
provided, however, Buyer will hold a beneficial interest in such Product upon
payment pursuant to Section 1 of the Terms and Conditions of the Contract.

 

4. Settlement of the final Buyer’s Exchange Balance, if any, will be “in-kind”
and completed within thirty (30) days after the expiration of this Contract by
means of one or more deliveries to Buyer.



 
EXHIBIT C
 
 

--------------------------------------------------------------------------------